DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 07/15/2022.  Claims 1-20 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed on 07/15/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 is objected to because of the following informalities:  
As per claim 1, the term “its” in line 13 is unclear (remove the term, etc.).  
Appropriate correction is required.

Response to Arguments
Previous objections to the claims have been withdrawn in view of amendments.
Previous rejections under 35 USC 101 have been withdrawn upon reconsideration in view of remarks.
Previous rejections under 35 USC 112 have been withdrawn in view of amendments.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See teachings of Baldwin et al. (US 20140250126 A1) below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 20100211575 A1) in view of McGregor et al. (US 20180083901 A1) and Baldwin et al. (US 20140250126 A1).
As per independent claim 1, Collins teaches a non-transitory computer readable medium comprising computer executable instructions stored thereon to cause one or more processors (e.g. in paragraphs 14-15, “magnetically or optically readable computer discs, hard-wired or preprogrammed chips (e.g., EEPROM semiconductor chips)… program modules may be located in…memory storage devices and executed by…computing device processors”) to: obtain a collection of metadata associated with a collection of digital assets of a first user (e.g. in paragraphs 1, 8, 42 and 45, “a user to…review pictures [after] capture…picture [of] events in the user's life [allowing “relive moments”]… the system may store the media file and the metadata in a manner that is accessible and actionable by the system… metadata associated with the media files”); obtain a metadata structure for the collection of digital assets (e.g. in paragraphs 42 and 45, “data structures used by the system to store this information”); identify one or more moments within the collection of digital assets based, at least in part, on the metadata structure, wherein each moment is associated with one or more digital assets (e.g. in paragraphs 1, 8, 13, 42 and 45,  “share these memories…and relive moments… evaluates a media file's metadata to determine whether the media file is relevant to a mobile device user based on time, date, subject matter, or other criteria… birthday… data structures used by the system to store this information”; note: moments are interpreted as a time, and/or place, etc.); determine, for at least one identified moment, one or more of its associated digital assets to share with one or more third parties (e.g. in paragraphs 38-39, determines “image 420” associated with “Caitlin's birthday” and provides “option button 450b to text or MMS message Caitlin”); and provide a suggestion to the first user to share the determined one or more associated digital assets with the one or more third parties (e.g. in paragraph 39, “option button 450b to text or MMS message Caitlin… system may prompt or otherwise encourage the user to attach the displayed media file with the email or MMS message”), but does not specifically teach the metadata structure including a knowledge graph metadata network and, as a whole, wherein the associated one or more digital assets for each moment comprise digital assets captured or created during a first period of time and at a location that the first user has visited for at least a predetermined period of time.  
However, McGregor teaches a metadata structure including a knowledge graph metadata network (e.g. in paragraphs 44, 79, and 82-85, “concept identifier 120 can consult a knowledge base (e.g., knowledge graph) and/or other databases of data that can include a taxonomy of concept terms arranged in a hierarchical graph of nodes, e.g., to indicate relationships between concepts as well as categorization… concepts can be determined based on metadata”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Collins to include the teachings of McGregor because one of ordinary skill in the art would have recognized the benefit of organizing information for determining suggestions (further amounting to a simple substitution that yields predictable results; see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).
Baldwin teaches associated one or more digital assets for each moment comprising digital assets captured or created during a first period of time and at a location that a first user has visited for at least a predetermined period of time (e.g. in abstract and paragraphs 5-6, 30, and 33, “grouping one or more images captured by a first user into clusters of particular moments… Each particular moment being associated with a particular geo-location and time… image that was taken within a…pre-determined amount of time… the location may be determined”; note: “images captured by a user, such as on "camera roll" of the mobile device”, i.e. user was at [“visited”] the location for the images taken of a moment for the associated “pre-determined amount of time”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Baldwin because one of ordinary skill in the art would have recognized the benefit of facilitating categorization of digital assets and/or allowing relevant digital assets to be suggested.

As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches receive an indication from the first user to share the determined one or more associated digital assets with the one or more third parties and share the determined one or more associated digital assets with the one or more third parties (e.g. Collins, in paragraphs 39-40, select “button 450b to text or MMS message Caitlin… send a message to a related user…contain the media file or may contain a pointer or path to the media file”).
As per claim 3, the rejection of claim 2 is incorporated and the combination further teaches communicate an indication to share the determined one or more associated digital assets with the one or more third parties to a server holding a copy or reference to the determined one or more associated digital assets (e.g. Collins, in paragraph 17 and 40, “media files and metadata used by the system may be stored in a database 218 associated with a web server 216”; McGregor, in paragraphs 35-36, “messaging server 101 sends and receives data to and from one or more of client devices 115a-115n” when messages are sent, i.e. indication to share).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches analyze location data of one or more digital assets within the collection of digital assets to determine a first set of locations that the first user has visited for at least a predetermined period of time (e.g. Collins, in paragraph 8, “a location where the image was captured” for “important events in the user's life or fond memories”); and identify digital assets captured during periods of time spent by the user at locations of the first set of locations as belonging to respective moments (e.g. Collins, in paragraph 8, “time, date… location…” of image for “important events in the user's life or fond memories”; Baldwin, abstract and paragraphs 5-6, 30, and 33, “Each particular moment being associated with a particular geo-location and time… image that was taken within a first pre-determined amount of time… a standard deviation of the location may be determined”; note: “images captured by a user, such as on "camera roll" of the mobile device”, i.e. user was at [“visited”] the location for that period of time”).
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches determine the one or more third parties based, at least in part, on: a relationship of the one or more third parties to the identified one or more moments or a proximity of the one or more third parties to the first user (e.g. Collins, in paragraph 40, “a related user that is tagged as being depicted in the presented media file or is otherwise identified with the media file”; Baldwin, in paragraph 35, “one or more "friends”).
As per claim 6, the rejection of claim 5 is incorporated and the combination further teaches wherein at least one of the determined one or more third parties appears in at least one of the determined one or more associated digital assets associated with the at least one identified moment (e.g. Collins, in paragraphs 39-40, “image… a related user that is tagged as being depicted in the presented media file”).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches determine the one or more third parties subject to one or more filtering options (e.g. Collins, in paragraphs 25, 33, and 39, filters images based on one or more “tags” in association with the one or more third parties; and/or McGregor, in paragraph 84, “consent”).

As per independent claim 8, Collins teaches a non-transitory computer readable medium comprising computer executable instructions stored thereon to cause one or more processors (e.g. in paragraphs 14-15, “magnetically or optically readable computer discs, hard-wired or preprogrammed chips (e.g., EEPROM semiconductor chips)… program modules may be located in…memory storage devices and executed by…computing device processors”) to: obtain a collection of metadata associated with a collection of digital assets of a first user (e.g. in paragraphs 1, 8, 42 and 45, “a user to…review pictures [after] capture…picture [of] events in the user's life [allowing “relive moments”]… system may store the media file and the metadata in a manner that is accessible and actionable by the system… metadata associated with the media files”); obtain a metadata structure for the collection of digital assets (e.g. in paragraphs 42 and 45, “data structures used by the system to store this information”); identify one or more moments within the collection of digital assets based, at least in part, on the metadata structure, wherein each moment is associated with one or more second digital assets (e.g. in paragraphs 1, 8, 13, 17, 42 and 45,  “share these memories…and relive moments… evaluates a media file's metadata to determine whether the media file is relevant to a mobile device user based on time, date, subject matter, or other criteria… birthday… data structures used by the system to store this information”; note: moments are interpreted as a time, and/or place, etc.); determine, for at least one identified moment, one or more of the associated one or more second digital assets to share with the third party (e.g. in paragraphs 38-39, determines “image 420” associated with “Caitlin's birthday” and provides “option button 450b to text or MMS message Caitlin”); and provide a suggestion to the first user to share the determined one or more of the associated one or more second digital assets with the third party (e.g. in paragraph 39, “option button 450b to text or MMS message Caitlin… system may prompt or otherwise encourage the user to attach the displayed media file with the email or MMS message”), but does not specifically teach the metadata structure including a knowledge graph metadata network, and, as a whole, wherein the associated one or more digital assets for each moment comprise digital assets captured or created during a first period of time and at a location that the first user has visited for at least a predetermined period of time and, as a whole, receive one or more first digital assets from a third party, identify one or more moments within the collection of digital assets based, at least in part, on the one or more first digital assets received from the third party and determine the one or more of the associated one or more second digital assets based, at least in part, on the one or more first digital assets received from the third party. 
However, McGregor teaches a metadata structure including a knowledge graph metadata network (e.g. in paragraphs 44, 79, and 82-85, “concept identifier 120 can consult a knowledge base (e.g., knowledge graph) and/or other databases of data that can include a taxonomy of concept terms arranged in a hierarchical graph of nodes, e.g., to indicate relationships between concepts as well as categorization… concepts can be determined based on metadata”), and receive one or more first digital assets from a third party (e.g. in paragraph 72, “image may have been sent by one or more client devices”), identify one or more moments within a collection of digital assets based, at least in part, on the one or more first digital assets received from the third party (e.g. in paragraphs 44 and 75, “concept identifier 120 can consult a knowledge base (e.g., knowledge graph) and/or other databases of data that can include a taxonomy of concept terms arranged in a hierarchical graph of nodes, e.g., to indicate relationships between concepts as well as categorization… timestamp indicating the time and date of capture of the image can indicate a particular holiday, birthday, or other calendar event that can be provided as a concept… one or more semantic concepts…that are associated with the image may be identified”) and determine one or more of associated one or more second digital assets based, at least in part, on the one or more first digital assets received from the third party (e.g. in paragraphs 44 and 82-85, “suggestion images can be images that have one or more semantic concepts that are associated with one or more concepts in the obtained image, e.g., related to the concepts in the obtained image based on connections in a taxonomy or graph of concepts, etc.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Collins to include the teachings of McGregor because one of ordinary skill in the art would have recognized the benefit of organizing information for determining suggestions and/or facilitating determination of relevant suggestions (further amounting to a simple substitution that yields predictable results; see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).
Baldwin teaches associated one or more digital assets for each moment comprising digital assets captured or created during a first period of time and at a location that a first user has visited for at least a predetermined period of time (e.g. in abstract and paragraphs 5-6, 30, and 33, “grouping one or more images captured by a first user into clusters of particular moments… Each particular moment being associated with a particular geo-location and time… image that was taken within a…pre-determined amount of time… the location may be determined”; note: “images captured by a user, such as on "camera roll" of the mobile device”, i.e. user was at [“visited”] the location for the images taken of a moment for the associated “pre-determined amount of time”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Baldwin because one of ordinary skill in the art would have recognized the benefit of facilitating categorization of digital assets and/or allowing relevant digital assets to be suggested.

As per claim 9, the rejection of claim 8 is incorporated and the combination further teaches receive an indication from the first user to share the determined one or more of the associated one or more second digital assets with the third party and share the determined one or more of the associated one or more second digital assets with the third party (e.g. Collins, in paragraphs 39-40, select “button 450b to text or MMS message Caitlin… send a message to a related user…contain the media file or may contain a pointer or path to the media file”).
As per claim 10, the rejection of claim 9 is incorporated and the combination further teaches communicate an indication to share the determined one or more of the associated one or more second digital assets with the third party to a server holding a copy or reference to the determined one or more of the associated one or more second digital assets (e.g. Collins, in paragraph 17 and 40, “media files and metadata used by the system may be stored in a database 218 associated with a web server 216”; McGregor, in paragraphs 35-36, “messaging server 101 sends and receives data to and from one or more of client devices 115a-115n” when messages are sent, i.e. indication to share).
As per claim 11, the rejection of claim 9 is incorporated and the combination further teaches analyze location metadata of the one or more first digital assets (e.g. Collins, in paragraph 8, “a location where the image was captured”); analyze time metadata of the one or more first digital assets (e.g. Collins, in paragraph 8, “time, date”); and match the location metadata and the time metadata of the one or more first digital assets to the knowledge graph metadata network (e.g. McGregor, in paragraphs 44, 79, and 82-85, “concept identifier 120 can consult a knowledge base (e.g., knowledge graph) and/or other databases of data that can include a taxonomy of concept terms arranged in a hierarchical graph of nodes, e.g., to indicate relationships between concepts as well as categorization… concepts can be determined based on metadata… time… geographic location… images that have one or more semantic concepts that are associated with one or more concepts in the obtained image, e.g., related to the concepts in the obtained image based on connections [i.e. match] in a taxonomy or graph of concepts, etc.”).

As per independent claim 16, Collins teaches a non-transitory computer readable medium comprising computer executable instructions stored thereon to cause one or more processors (e.g. in paragraphs 14-15, “magnetically or optically readable computer discs, hard-wired or preprogrammed chips (e.g., EEPROM semiconductor chips)… program modules may be located in…memory storage devices and executed by…computing device processors”) to: obtain a collection of metadata associated with a collection of digital assets of the first user (e.g. in paragraphs 1, 8, 42 and 45, “a user to…review pictures [after] capture…picture [of] events in the user's life [allowing “relive moments”]… the system may store the media file and the metadata in a manner that is accessible and actionable by the system… metadata associated with the media files”), wherein the collection of digital assets comprises one or more moments and wherein each moment of the one or more moments is associated with one or more digital assets from the collection of digital assets (e.g. in paragraphs 1, 8, 13, 42 and 45,  “share these memories…and relive moments… evaluates a media file's metadata to determine whether the media file is relevant to a mobile device user based on time, date, subject matter, or other criteria… birthday”); obtain a metadata structure for the collection of digital assets (e.g. in paragraphs 42 and 45, “data structures used by the system to store this information”), but does not specifically teach the metadata structure including a knowledge graph metadata network and, as a whole, receive, via a first device, an incoming message from a sender; detect a sharing intent in the incoming message; extract one or more features from a content of the incoming message; compare the one or more extracted features to the one or more moments of the collection of digital assets and the knowledge graph metadata network; determine based, at least in part, on the act of comparing, at least one moment of the one or more moments that matches the one or more extracted features; determine, for the at least one determined moment, one or more of the digital assets associated with the at least one moment to share with the sender in response to the incoming message; and provide a suggestion, via the first device, to share the determined one or more associated digital assets with the sender and, as a whole, wherein the associated one or more digital assets for each moment comprise digital assets captured or created during a first period of time and at a location that the first user has visited for at least a predetermined period of time.  
However, McGregor teaches a metadata structure including a knowledge graph metadata network (e.g. in paragraphs 44, 79, and 82-85, “concept identifier 120 can consult a knowledge base (e.g., knowledge graph) and/or other databases of data that can include a taxonomy of concept terms arranged in a hierarchical graph of nodes, e.g., to indicate relationships between concepts as well as categorization… concepts can be determined based on metadata”) and receive, via a first device, an incoming message from a sender (e.g. in paragraph 72, “image may have been sent by one or more client devices”), detect a sharing intent in the incoming message (e.g. in paragraph 72, “image may have been sent by one or more client devices”, i.e. image is intended to be shared with user); extract one or more features from a content of the incoming message and compare the one or more extracted features to the one or more moments of the collection of digital assets and the knowledge graph metadata network (e.g. in paragraphs 44, 75, and 82, “concept identifier 120 can consult a knowledge base (e.g., knowledge graph) and/or other databases of data that can include a taxonomy of concept terms arranged in a hierarchical graph of nodes, e.g., to indicate relationships between concepts as well as categorization… timestamp indicating the time and date of capture of the image can indicate a particular holiday, birthday, or other calendar event that can be provided as a concept… images that have one or more semantic concepts that are associated with one or more concepts in the obtained image, e.g., related to the concepts in the obtained image based on connections [i.e. compare] in a taxonomy or graph of concepts, etc.”); determine based, at least in part, on the comparing the one or more extracted features to the one or more moments of the collection of digital assets and the knowledge graph metadata network, at least one moment of the one or more moments that matches the one or more extracted features (e.g. in paragraphs 44, 75, and 82, “timestamp indicating the time and date of capture of the image can indicate a particular holiday, birthday, or other calendar event that can be provided as a concept”, etc.); determine, for the at least one determined moment, one or more digital assets associated with the at least one determined moment to share with the sender in response to the incoming message and provide a suggestion, via the first device, to share the determined one or more associated digital assets with the sender (e.g. in paragraphs 44 and 82-85, “suggestion images can be images that have one or more semantic concepts that are associated with one or more concepts in the obtained image, e.g., related to the concepts in the obtained image based on connections in a taxonomy or graph of concepts, etc.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Collins to include the teachings of McGregor because one of ordinary skill in the art would have recognized the benefit of organizing information for determining suggestions and/or facilitating determination of relevant suggestions (further amounting to a simple substitution that yields predictable results; see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).
Baldwin teaches associated one or more digital assets for each moment comprising digital assets captured or created during a first period of time and at a location that a first user has visited for at least a predetermined period of time (e.g. in abstract and paragraphs 5-6, 30, and 33, “grouping one or more images captured by a first user into clusters of particular moments… Each particular moment being associated with a particular geo-location and time… image that was taken within a…pre-determined amount of time… the location may be determined”; note: “images captured by a user, such as on "camera roll" of the mobile device”, i.e. user was at [“visited”] the location for the images taken of a moment for the associated “pre-determined amount of time”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Baldwin because one of ordinary skill in the art would have recognized the benefit of facilitating categorization of digital assets and/or allowing relevant digital assets to be suggested.

As per claim 17, the rejection of claim 16 is incorporated and the combination further teaches receive an indication, via the first device, to share the determined one or more associated digital assets with the sender and send the determined one or more associated digital assets to the sender via an outgoing message (e.g. Collins, in paragraphs 39-40, select “button 450b to text or MMS message Caitlin… send a message to a related user…contain the media file or may contain a pointer or path to the media file”).
As per claim 18, the rejection of claim 17 is incorporated and the combination further teaches communicate an indication to share the determined one or more associated digital assets with the sender to a server holding a copy or reference to the determined one or more associated digital assets  (e.g. Collins, in paragraph 17 and 40, “media files and metadata used by the system may be stored in a database 218 associated with a web server 216”; McGregor, in paragraphs 35-36, “messaging server 101 sends and receives data to and from one or more of client devices 115a-115n” when messages are sent, i.e. indication to share).
As per claim 19, the rejection of claim 16 is incorporated and the combination further teaches extract one or more features from the incoming message further comprise instructions to cause the one or more processors to: enhance at least one of the one or more features using at least one of: synonyms, word embeddings, and Natural Language Processing (NLP) (e.g. McGregor, in paragraphs 43, 86, 163, and 186, “a semantic concept of "dog" determined from an image depicting a dog can be combined with a semantic concept of "friend" obtained from a received text message accompanying or associated with the image… synonyms… particular keywords, phrases, or exchanges of words or phrases in the messaging conversation can be detected by a program”).
As per claim 20, the rejection of claim 16 is incorporated and the combination further teaches determine the one or more associated digital assets based, at least in part, on a relationship of the sender to the at least one determined moment (e.g. McGregor, in paragraph 84, “that are associated with user A (e.g., images that depict user A, were previously sent from or sent to user A, etc.) can be selected as message suggestions”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 20100211575 A1) in view of McGregor et al. (US 20180083901 A1) and Baldwin et al. (US 20140250126 A1), and further in view of Drummond et al. (US 20110078717 A1).
As per claim 12, the rejection of claim 11 is incorporated and the combination further teaches perform a search against the knowledge graph metadata network (e.g. McGregor, in paragraphs 44 and 48, “concept identifier 120 can consult a knowledge base (e.g., knowledge graph) and/or other databases of data that can include a taxonomy of concept terms arranged in a hierarchical graph of nodes, e.g., to indicate relationships between concepts as well as categorization…perform a search”), but does not specifically teach a fuzzy search, wherein the fuzzy search allows for inexact matches with the knowledge graph metadata network.  However, Drummond teaches a fuzzy search, wherein the fuzzy search allows for inexact matches (e.g. in paragraph 134, “search may attempt to find "fuzzy" logic matches for the gathered metadata identifying [an entity] (e.g.…based on inexact matches)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Drummond because one of ordinary skill in the art would have recognized the benefit of incorporating well-known types of searches, amounting to a simple substitution that yields predictable results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 20100211575 A1) in view of McGregor et al. (US 20180083901 A1), Baldwin et al. (US 20140250126 A1), and Drummond et al. (US 20110078717 A1), and further in view of Takai (US 6272246 B1).
As per claim 13, the rejection of claim 12 is incorporated, but the combination does not specifically teach wherein a degree to which the fuzzy search allows for inexact matches against the knowledge graph metadata network is based, at least in part, on a density of the collection of digital assets.  However, Takai teaches a degree to which a search allows for inexact matches is based on a density of assets (e.g. in column 23 lines 20-35, “images contain effective density histograms related to contrast so that the accuracy of calculations for finding the degree of similarlity in rough search is further improved”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Takai because one of ordinary skill in the art would have recognized the benefit of incorporating relevant search information, amounting to a simple substitution that yields predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 20100211575 A1) in view of McGregor et al. (US 20180083901 A1), Baldwin et al. (US 20140250126 A1), and Drummond et al. (US 20110078717 A1), and further in view of Li et al. (US 20180321048 A1).
As per claim 14, the rejection of claim 12 is incorporated, but the combination does not specifically teach wherein a degree to which the fuzzy search allows for inexact matches against the knowledge graph metadata network scales proportionally with a magnitude of the analyzed location metadata.  However, Li teaches a degree to which a search allows for inexact matches scales proportionally with a magnitude of location metadata (e.g. in paragraph 44, “matching weight may be represented by a metric value of a similarity degree between the positioned-location and the corresponding road-segment branch… a larger matching weight indicates a higher matching degree”, i.e. scales proportionally).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Li because one of ordinary skill in the art would have recognized the benefit of incorporating relevant search information, amounting to a simple substitution that yields predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 20100211575 A1) in view of McGregor et al. (US 20180083901 A1), Baldwin et al. (US 20140250126 A1), and Drummond et al. (US 20110078717 A1), and further in view of Haigh (US 20070112754 A1).
As per claim 15, the rejection of claim 12 is incorporated, but the combination does not specifically teach wherein a degree to which the fuzzy search allows for inexact matches against the knowledge graph metadata network scales proportionally with a duration of the analyzed time metadata.  However, Haigh teaches a degree to which a search allows for inexact matches scales proportionally with a duration of time metadata (e.g. in paragraph 24, “template may have search parameters that indicate search flexibility, or a degree to which matches need to be similar to the template… some example parameters may include the degree [i.e. scale proportionally] to which the duration of an event must match (compress and expand)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Haigh because one of ordinary skill in the art would have recognized the benefit of incorporating relevant search information, amounting to a simple substitution that yields predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Sherrets et al. (US 20140181205 A1) teaches “suggestions 312 and 314 that the user share some photos that the user captured at the place the friends are visiting… user may tap on a portion of the suggestion to indicate which photos to share” (e.g. in paragraphs 32-33 and figure 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        10/31/2022
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176